DETAILED ACTION
The present office action is in response to claims filed on 05/19/2020.  Claims 1 – 20 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 2, 17 and 18 are objected to because of the following informalities:
Claim 2 recites “the pivot pins” in line 2.  Antecedent basis for “an inner pivot pin of each of the inner sections” was established in Claim 1, from which Claim 2 depends.  
For purposes of examination, the Examiner interprets “the pivot pins” in line 2 to recite “the inner pivot pins”. 
Claim 17 recites “an annular grommet” in line 2.  Antecedent basis for “an annular grommet” was previously established in Claim 10, from which Claim 17 depends.
For purposes of examination, the Examiner interprets “an annular grommet” in line 2 to be “the annular grommet”. 
Claim 18 recites “the horizontal vanes” in lines 9, 10, and 11-12/  Antecedent basis was previously established for “a plurality of horizontal vanes” in the claim.
For purposes of examination, the Examiner interprets “the horizontal vanes” in lines 9, 10, and 11-12 to be “the plurality of horizontal vanes”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 10, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osada et al. (U.S. Pre-Grant Publication No. 2004/0002298).
Regarding Claim 1, Osada shows (Figures 1, 2, 3, and 4):
An assembly (ventilator, title), comprising:
a housing (1);
at least two vanes (8, 9), each vane (8, 9) including an outer section (the exterior section of 8, 9 comprising 8a, 9a respectively) and an inner section (the interior section of 8, 9 comprising 8b, 9b respectively), each outer section (the exterior section of 8, 9 comprising 8a, 9a respectively) having a longitudinal pivot axis (the longitudinal pivot axis through 10) extending through the outer section (the exterior section of 8, 9 comprising 8a, 9a respectively), and wherein the outer sections (the exterior section of 8, 9 comprising 8a, 9a respectively) are each pivotably anchored (via 10, as illustrated in Figures 2 and 3) to the housing (1) for providing pivot movement (as illustrated between Figures 2 and 3, 8, 9 pivot about 10) about the respective outer longitudinal pivot axes (the longitudinal pivot axis through 10); and 
a shared linking member (22) pivotably connected to (as illustrated in Figure 4) an inner pivot pin (12, see Paragraph 0052) of each of the inner sections (the interior section of 8, 9 comprising 8b, 9b respectively) of the at least two vanes (8, 9), and wherein at least one (12 on vane 8) of the inner pivot pins (12) is disposed within a grommet (the bottom round grommet illustrated in Figure 4 in which vane 8’s 12 is inserted). 

Regarding Claim 2, Osada shows (Figures 1, 2, 3, and 4):
Only one (as illustrated in Figure 4, only the 12 associated with vane 8) of the inner pivot pins (12) is disposed within (as illustrated in Figure 4) the grommet (the bottom round grommet illustrated in Figure 4 in which vane 8’s 12 is inserted, as illustrated in Figure 4), and the other of the inner pivot pins (12 on vanes 9) is directly connected (via the oval apertures 21) to the linking member (22). .

Regarding Claim 3, Osada shows (Figures 1, 2, 3, and 4):
Each of the outer sections (the exterior section of 8, 9 comprising 8a, 9a respectively) of the at least two vanes (8, 9) Is pivotably anchored (via 10, as illustrated in Figures 2 and 3) to the housing (1) by an outer pivot pin (10) connected to a retainer (14) of the housing (1). 

Regarding Claim 4, Osada shows (Figures 1, 2, 3, and 4):
A perimeter portion (the exterior perimeter portion of the bottom round grommet of 22) is disposed within (as illustrated in Figure 4, a portion of the exterior perimeter is located within the round aperture of 22) a cavity (the bottom round aperture of 22 in which the round grommet is inserted) of the linking member (22), and wherein only a part (the part of the grommet that is inserted into the bottom round aperture of 22, as illustrated in Figure 4) of a surface (the exterior surface of the grommet) of the perimeter portion (as illustrated in Figure 4, a portion of the exterior perimeter is located within the round aperture of 22) is in contact with (as illustrated in Figure 4) a sidewall (the interior sidewall of the aperture, as illustrated in Figure 4) of the cavity (the bottom round aperture of 22 in which the round grommet is inserted).

Regarding Claim 10, Osada shows (Figures 1, 2, 3, and 4):
An assembly (ventilator, title), comprising:
an air register (30) positioned on (as described in Paragraph 0049) a vehicle dashboard (“instrument panel of an automobile”, Paragraph 0049), the air register (30) having at least two horizontal vanes (8, 9), each horizontal vane (8, 9) having an outer section (the exterior section of 8, 9 comprising 8a, 9a respectively), with at least one of the outer sections (the exterior section of 8, 9 comprising 8a, 9a respectively) having an outer edge (8a, 9a) that is substantially aligned with (as illustrated in Figure 2, 8a, 9a is substantially aligned with the exterior edge of 3; it is noted “substantially” is a vague term open for interpretation and does not require the outer edge to be exactly aligned with the exterior edge of 3) an outer edge surface (the exterior edge surface of 3) of a bezel (3) of the vehicle dashboard (“instrument panel of an automobile”, Paragraph 0049); wherein
each horizontal vane (8, 9) of the at least two horizontal vanes (8, 9) includes an outer longitudinal pivot axis (the longitudinal pivot axis through 10) extending through the outer section (the exterior section of 8, 9 comprising 8a, 9a respectively) of the horizontal vane (8, 9), and wherein the outer sections (the exterior section of 8, 9 comprising 8a, 9a respectively) are each pivotably anchored (via 10, as illustrated in Figures 2 and 3) to a housing (1) of the air register (30) for pivot movement (as illustrated between Figures 2 and 3, 8, 9 pivot about 10) about the outer longitudinal pivot axes (the longitudinal pivot axis through 10); wherein
each horizontal vane (8, 9) of the at least two horizontal vanes (8, 9) includes an inner section (the interior section of 8, 9 comprising 8b, 9b respectively) having an inner pivot pin (12, see Paragraph 0052), each of the inner pivot pins (12) being pivotably connected to (as illustrated in Figure 4) a shared linking member (22) that links (as described in Paragraph 0057) the at least two horizontal vanes (8, 9) together, with the linking member (22) being transversely displaceable (as illustrated in Figure 4, 22 is transversely displaceable in response to rotation about 10) in response to the at least two horizontal vanes (8, 9) being pivoted about (as illustrated between Figures 2 and 3) the outer longitudinal pivot axes (the longitudinal pivot axis through 10); and wherein
at least one of the inner pivot pins (12 on vane 8) is disposed within an annular grommet (the bottom round grommet illustrated in Figure 4 in which vane 8’s 12 is inserted, as illustrated in Figure 4). 

Regarding Claim 17, Osada shows (Figures 1, 2, 3, and 4):
Only one (as illustrated in Figure 4, only the 12 associated with vane 8) of the inner pivot pins (12) is disposed within (as illustrated in Figure 4) the annular grommet (the bottom round grommet illustrated in Figure 4 in which vane 8’s 12 is inserted, as illustrated in Figure 4).

Regarding Claim 18, Osada shows (Figures 1, 2, 3, and 4):
A method (method of assembling illustrated in Figure 4), comprising:
assembling (as illustrated in Figure 4, 30 is assembled) an air register (30) including:
pivotably connecting (via 10) a plurality of horizontal vanes (8, 9) to an air register housing (1) in a manner to permit (as illustrated between Figures 2 and 3) each of the plurality of horizontal vanes (8, 9) to pivot (via 10, as illustrated between Figures 2 and 3) about an outer pivot axis (the longitudinal pivot axis through 10) extending longitudinally across (as illustrated in Figures 1 and 3, the longitudinal pivot axis through 10 extends across 8, 9) the horizontal vane (8, 9) at an outer section (the exterior section of 8, 9 comprising 8a, 9a respectively) of the horizontal vane (8, 9); and
linking (via 22, as described in Paragraph 0057) an inner section (the interior section of 8, 9 comprising 8b, 9b respectively) of each of the plurality of horizontal vanes (8, 9) together using a shared linking member (22) by pivotably connecting (as illustrated in Figure 4) a first inner pivot pin (12 on vane 8) of at least one (8, 9) of the plurality of horizontal vanes (8, 9) to an annular grommet (the bottom round grommet illustrated in Figure 4 in which vane 8’s 12 is inserted, as illustrated in Figure 4) and to the linking member (22), and pivotally connecting (as illustrated in Figure 4) a second inner pivot pin (the 12s of vane 9) of at least one (8, 9) of the plurality of horizontal vanes (8, 9) to (via the oval apertures 21) to the linking member (21), wherein the linking member (21) moves transversely (as illustrated in Figure 4, 22 is transversely displaceable in response to rotation about 10) relative to the outer pivot axes (the longitudinal pivot axis through 10) in response to the plurality of horizontal vanes (8, 9) being pivoted about (as illustrated between Figures 2 and 3) the outer pivot axis (the longitudinal pivot axis through 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. (U.S. Pre-Grant Publication No. 2004/0002298),as recited in Claims10  and 18 above, in view of Xu et al. (Chinese Patent Publication CN205468432U, English Machine Translation provided by Applicant on 05/19/2020 relied upon below).
Regarding Claim 11, Osada shows (Figures 1, 2, 3, and 4):
The annular grommet (the bottom round grommet illustrated in Figure 4 in which vane 8’s 12 is inserted, as illustrated in Figure 4). 
However, Osada lacks showing the annual grommet is constructed of a silicone rubber compound.   
In the same field of endeavor of vehicle air vents, Xu Russell teaches (Figures 1 and 3):
It is known for an air register (air register illustrated in Figure 1) to comprise a vane (6), wherein the vane (6) has a pivot pin (4) wherein 
the pivot pin (4) is inserted into an aperture (5) made of a silicone rubber compound (silica gel cover, Abstract).
Further, this “makes the operating physical force tend towards stability”, Abstract. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the annular grommet shown by Osada to be made of a silicone rubber compound, as taught by Xu, to make the operating force of the vane more stable compared to a plastic material.  

Regarding Claim 19, Osada shows (Figures 1, 2, 3, and 4):
Inserting (as illustrated in Figure 4, the left portion of the grommet is inserted into the bottom round aperture of 22) a perimeter portion (the exterior perimeter portion of the bottom round grommet of 22) of the annular grommet (the bottom round grommet illustrated in Figure 4 in which vane 8’s 12 is inserted, as illustrated in Figure 4) within a cavity (the bottom round aperture of 22 in which the round grommet is inserted) of the linking member (22).  
However, Osada lacks showing the annual grommet is constructed of a material that compresses.    
In the same field of endeavor of vehicle air vents, Xu Russell teaches (Figures 1 and 3):
It is known for an air register (air register illustrated in Figure 1) to comprise a vane (6), wherein the vane (6) has a pivot pin (4) wherein 
the pivot pin (4) is inserted into an aperture (5) made of a silicone rubber compound (silica gel cover, Abstract).
Further, this “makes the operating physical force tend towards stability”, Abstract. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the annular grommet shown by Osada to be made of a compressible material, such as a silica gel, as taught by Xu, to make the operating force of the vane more stable compared to a plastic material.  

Allowable Subject Matter
Claims 5, 6, 7, 8, 9, 12, 13. 14. 15. 16 .and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 5, 12, and 20, the prior art relied upon in the rejections above (Osada and Xu) do not teach the annular grommet includes radially protruding members (Claims 4 and 12) or circumferentially spaced apart sections while providing circumferential gaps between the spaced apart sections that are not in contact with the cylindrical sidewall (Claim 20).  
Although it is known in the vehicle art (Ochiai et al., U.S. Pre-Grant Publication No. 2004/0170469) for an engine cover to be attached using a grommet (see grommet 2 in Figures 1 and 2), wherein the grommet (2) includes radially protruding members that are equally spaced around the perimeter/ circumferentially spaced apart sections (see convex streaks 21 in Figure 1) and compress (see Paragraph 0033) within a socket (see 10 in Figure 1), one of ordinary skill in the art would not look to the engine cover art to find improvements for the field of vehicle ventilation.  The art of Ochiai (engine cover assembly) is not analogous to the art of Osada or Xu (air register/vent assembly). It is noted the instant invention is also in the field of vehicle ventilation.  
Claims 6 – 9 depend from Claim 5.
Claims 13 – 16 depend from Claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
The following references teach assemblies in which at least two vanes are connected to a shared linking member:  However, none of the following references teach or suggest the use of grommets. 
Gehring et al. (U.S. Patent No. 7,997,964): see 34 in Figure 4
Burnell et al. (U.S. Patent No. 5,470,276): see 28/30 in Figure 2
Lin et al. (U,S. Pre-Grant Publication No. 2018/0022193): see 300 in Figure 1
Terai et al. (U.S. Pre-Grant Publication No. 2016/0009163): see 37 in Figure 3
Lee et al. (U.S. Patent No. 10,792,981): se 300 in Figure 3B
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
06/01/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762